NO. 07-07-0477-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

FEBRUARY 8, 2008

______________________________


AUDEL MORENO, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

NO. 3566; HONORABLE DAVID MCCOY, JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ORDER DISQUALIFYING COUNSEL
          Appellant, Audel Moreno, was convicted of possession with intent to deliver cocaine
in an amount of 400 grams or more.  During the trial, Appellant was represented by 
Damon M. Cheronis, an attorney from Chicago, Illinois, who was admitted to practice
before the trial court pro hac vice following compliance with the Rules Governing
Admission to the Bar of Texas and payment of the required fee.  Appellant filed a notice
of appeal to challenge his conviction.  The notice was signed by Mr. Cheronis.
 
          Upon reviewing § 82.0361 of the Texas Government Code and Rule XIX of the
Rules Governing Admission to the Bar of Texas, this Court determined that a new motion
to be admitted pro hac vice was necessary to practice before this Court.  That
determination was conveyed to Mr. Cheronis by letter dated January 4, 2008, with a
deadline of January 18, 2008, in which to comply.  The Court admonished Mr. Cheronis
that failure to comply might result in disqualification of counsel.  To date, counsel has not
responded.
          Additionally, the reporter’s record has not been filed, and a motion for extension of
time filed by the court reporter reflects that neither payment nor an arrangement to pay has
been made.  The Court requested that Mr. Cheronis certify in writing whether he had
complied with the Texas Rules of Appellate Procedure regarding preparation and payment
of the reporter’s record.  See Tex. R. App. P. 34.6(b)(1) and 35.3(b).  The Court noted that
failure to comply might result in the deadline for filing Appellant’s brief being set with any
points or issues raised that do not require a reporter’s record being considered and
decided.  Tex. R. App. P. 37.3(c).  Again, counsel has not responded.
          Consequently, the Court hereby orders that Mr. Damon M. Cheronis is disqualified
from representing Appellant, Audel Moreno, in this appeal.  Mr. Cheronis is ordered to
notify Appellant of the Court’s order.  The clerk’s record does not indicate that Appellant
is indigent.  Therefore, Appellant is now in the position of appearing pro se before this
Court.  The current deadline in which to file the reporter’s record is February 29, 2008, and
Appellant’s brief is due to be filed thirty days after the reporter’s record is filed.
  In the
event the reporter’s record is not filed, Appellant’s brief is due no later than Monday, March
31, 2008.

          It is so ordered.
                                                                           Per Curiam
Publish.